          Case 1:19-cr-00086-PLF Document 1 Filed 03/05/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                   Holding a Criminal Term

                             Grand Jury Sworn in on May 3, 2018

UNITED STATES OF AMERICA                               CRIMINAL NO.

                                                       GRAND JURY ORIGINAL

EMMANUEL COLE,                                         VIOLATIONS:
                                                       18 u.s.c. s 1951
                      Defendant.                       (Conspiracy to Interference with
                                                       Interstate Commerce by Robbery)
                                                       18 u.s.c. $ 924(cXlXA)(ii)
                                                       (Using, Carrying, Brandishing, and
                                                       Possessing a Firearm During a Crime of
                                                       Violence)
                                                       18 U.S.c. S 2
                                                       (Aiding and Abetting)
                                                       22 D.C. Code $ 2801 and $ 4502
                                                       (Conspiracy to Commit Armed Robbery)
                                                       22 D.C. Code $ 2001 and $ 4502
                                                       (Conspiracy to Kidnap While Armed)
                                                       22 D.C. Code $ 402
                                                       (Conspiracy to Assault with a Dangerous
                                                       Weapon)

                                                       FORFEITURE:
                                                       18 U.S.C. $ e2a(d); 21 U.S.C. $ 8s3(p);
                                                       and 28 U.S.C. $ 2461

                                      INDICT NIENT
       The Grand Jury charges that:

                                            COUNT ONE

       on or about September    1, 2018, in the District of Columbia,   EMMANUEL CoLE, and

                                                                          jury' did knowingly    and
co-conspirators not indicted herein who are unknown to the
                                                           grand


willfully combine, conspire, confederate,   and agree together to commit certain offenses against the


UnitedStates,towit,toknowinglyandunlawfullyobstruct'delayandaffect'andattemptto
           Case 1:19-cr-00086-PLF Document 1 Filed 03/05/19 Page 2 of 5



obstruct, delay and affect, commerce, as that term is defined in Title 18, United States Code,

Section 195 I , and the movement of articles and commodities in such comnerce, by robbery as

that term is defined in Title 1 8, United States Code, Section 1951 , in that defendant   EMMANUEL

COLE and his co-conspirators did unlawfully conspire to attempt to take and obtain property

consisting of pharmaceutical products belonging to CVS Pharmacy, located at 6514 Georgia

Avenue, N.W., Washington, D.C., from the presence of employees, against their will by means     of

actual and threatened force, violence, and fear of injury, immediate and future, to their persons,

while the employees were engaged in commercial activities as employees of CVS Pharmacy, a

business that was engaged in and that affects interstate commerce.

       (Conspiracy Interference with Interstate Commerce by Robbery, in violation of Title
       18, United States Code, Section 1951)

                                            COUNTTWO

       On or about September      l,   2018, within the District ol Columbia, EMMANUEL COLE,

did unlawfully and knowingly use, carry, and brandish, during and in relation to, and possess in

furtherance of, a crime ofviolence, for which he maybe prosecuted in a court ofthe United States,

that is, Glock 36, .45 caliber semi-automatic pistol.

       (Using, Carrying, Brandishing, and Possessing a Firearm During a Crime of Violence
       and Aiding and Abetting, in violation of Title 18, United States Code, Section
       e2a(c)(1 )(A)(ii) and 2)

                                           COUNT THREE

        on or about September l, 2018, within the District of Columbia, EMMANUEL COLE,
                                                               grand jury, did knowingly and
and co-conspirators not indicted herein who are unknown to the

willfullycombine,conspire,confederate,andagreetogetherwhilearmedwithafirearm,byforce
                                                               and took from the person and from
and violence, against resistance and by putting in fear, stole



                                                    Z
           Case 1:19-cr-00086-PLF Document 1 Filed 03/05/19 Page 3 of 5



the immediate actual possession of Mina Hanna, property of value belonging to CVS Pharmacy

consisting of pharmaceutical products.

       (Conspiracy to Commit Armed Robbery, in violation of Title 22, District of Columbia
       Code, Sections 2801 and 4502 (2001 ed.))

                                         COUNT FOUR

       On or about September 1, 2018, within the District of Columbia, EMMANUEL COLE,

and co-conspirators not indicted herein who are unknown to the grand jury, did knowingly and

willfully combine, conspire, confederate, and agtee together while armed with   a firearm, seized,

confined, kidnapped, abducted, and carried away Brenda Palma, with intent to hold and detain

Brenda Palma, while robbing the CVS Pharmacy of pharmaceutical products outlined in Count

One of this Indictment.

       (Conspiracy to Kidnap While Armed, in violation of Title 22, District of Columbia
       Code, Sections 2001,4502 (2001 ed.))

                                         COUNT FIVE

       On or about September 1, 2018, in the District of Columbia, EMMANUEL COLE and

co-conspirators not indicted herein who are unknown to the gand jury, did knowingly and

willfully combine, conspire, confederate, and agtee together, assaulted Brenda Palma with        a


dangerous weapon, that is, a Glock 36, .45 caliber semi-automatic pistol.

       (conspiracy to Assault with a Dangerous weapon, in violation of Title 22, District of
       Columbia Code, Section a02 (2001 ed.))
             Case 1:19-cr-00086-PLF Document 1 Filed 03/05/19 Page 4 of 5



                                           COUNT SIX

       On or about September 1, 2018, in the District of Columbia, EMMANUEL COLE and

co-conspirators not indicted herein who are unknown to the grand jury, did knowingly and

willfully combine, conspire, confederate, and agree together,         assaulted Mina Hanna     with   a

dangerous weapon, that is, a Glock 36, .45 caliber semi-automatic pistol.

       (Conspiracy to Assault with a Dangerous Weapon, in violation of Title 22, District of
       Columbia Code, Section 402 (2001 ed.))

                                         COUNT SEVEN

       On or about September 1, 2018, in the District of Columbia, EMMANUEL COLE and

co-conspirators not indicted herein who are unknown to the grand jury, did knowingly and

willfully combine, conspire, confederate, and agtee together,     assaulted Cameo Justbuddy with a

dangerous weapon, that is, a Glock 36, .45 caliber semi-automatic pistol.

       (Conspiracy to Assault with a Dangerous Weapon, in violation of Title 22, District of
       Columbia Code, Section 402 (2001 ed.))

                                 FORFEITURE AIIEGA TI8!{

        l.      Upon conviction of the offense alleged in Count Two of this Indictment, the

defendant shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)

and Title 28, united States code, Section 2461(c), any firearms and ammunition involved in or

used in the knowing commission of the offense, including but not limited to a Glock 36, .45
                                                                                            caliber


semi-automatic pistol and .45 caliber ammunition.

        2.Ifanyofthepropertydescribedaboveasbeingsubjecttoforfeiture,asaresultof

any act or omission   ofthe defendant:

        (a)     cannot be located upon the exercise ofdue diligence;

                has been transferred or sold to, or deposited   with' a third party;
        O)
                                                   4
           Case 1:19-cr-00086-PLF Document 1 Filed 03/05/19 Page 5 of 5



       (c)     has been placed beyond   thejurisdiction ofthe Court;

       (d)     has been substantially diminished in value; or

       (e)     has been commingled with other property that cannot be subdivided without

               difficulty;

the defendant shall forfeit to the United States any other property ofthe defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p),        as


incorporated by Title 28, United States Code, Section 2461(c).

       (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), T itle 2l,
       United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

                                                      A TRUE BILL:


                                                      FOREPERSON


           ss( Y lru(F
Attomey of the United States in
and for the District of Columbia




                                                  5
